Citation Nr: 1536226	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-30 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a torn ligament of the left leg.

2.  Entitlement to service connection for nerve damage to the right foot.

3.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2015).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to an increased rating for the low back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals for service connection for a torn ligament of the left leg and nerve damage to the right foot.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issues of service connection for a torn ligament of the left leg and nerve damage to the right foot by the Veteran have been met and the appeals are withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of an August 2010 rating decision that denied service connection for a torn ligament of the left leg and nerve damage to the right foot.  At his January 2015 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for these claims.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2015).  There remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for a torn ligament of the left leg and nerve damage to the right foot and they are dismissed.


ORDER

The appeal for service connection for a torn ligament of the left leg is dismissed.

The appeal for service connection for nerve damage of the right foot is dismissed.


REMAND

Reports from VA examination dated in July 2013 and February 2014 have been associated with the claims file since the RO's most recent adjudication (the October 2012 statement of the case).  The Veteran specifically stated in a July 2015 written correspondence that he wished to have this evidence remanded to the AOJ to review.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence added to the Veteran's claims file since the October 2012 statement of the case and complete any additional development deemed necessary.  Thereafter, readjudicate the Veteran's claim of entitlement to an increased rating for his low back disability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


